Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patrick Miller on 7/27/2022.

The claims have been amended as follows: 

1. (Previously Presented) A method of operating a terminal device to establish a radio connection with network infrastructure equipment in a wireless telecommunications network, 
wherein the terminal device is associated with a previously-allocated temporary identifier that identifies the terminal device within the wireless telecommunications network; the method comprising:  
transmitting a first message to the network infrastructure equipment comprising 
a first indication of a first portion of the previously-allocated temporary identifier, the first portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier; and
after said transmitting the first message, transmitting a second message, which is separate from the first message, to the network infrastructure equipment comprising 
a second indication of a second portion of the previously-allocated temporary identifier, the second portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier, 
wherein the previously-allocated temporary identifier comprises at least 48 bits.  

2. (Original) A method according to Claim 1, wherein the second message comprises a request for a service from a core network of the wireless telecommunications network.  

3. (Original) A method according to Claim 1, wherein the first message is transmitted as part of a random access contention resolution procedure.  

4. (Original) A method according to Claim 1, wherein the second message is transmitted after the completion of a contention resolution procedure.

5. (Original) A method according to Claim 1, wherein 
the size of the first message is predetermined, and 
the size of the second message is greater than the size of the first message and is not predetermined.  

6. (Previously Presented) A method according to Claim 1, wherein the second portion of the previously-allocated temporary identifier is a remaining part of the previously-allocated temporary identifier that was not part of the first portion of the previously-allocated temporary identifier.  

7. (Previously Presented) A method according to Claim 1, wherein 
the second message comprises a list of one or more network slice identifiers, and
the second indication of the second portion of the previously-allocated temporary identifier comprises a network slice identifier at a predetermined position in the list.  

8. (Previously Presented) A method according to Claim 7, wherein the network slice identifier at the predetermined position in the list is associated with an access and mobility management function (AMF) in a core network of the wireless telecommunications network with which the terminal device has established a protocol data unit (PDU) session.  

9. (Previously Presented) A method according to Claim 1, wherein 
the second message comprises a third indication of a protocol data unit (PDU) session identity, and
the second indication of the second portion of the previously-allocated temporary identifier comprises the third indication of the PDU session identity.  

10. (Previously Presented) A method according to Claim 1, wherein the second indication of the second portion of the previously-allocated temporary identifier comprises one of a tracking area identifier, a first identifier of an access and mobility management function (AMF) in a core network of the wireless telecommunications network with which the terminal device is registered, and a second identifier of a group of access and mobility management functions, the group including the access and mobility management function with which the terminal device is registered. 

11. (Original) A method according to Claim 1, the method comprising:  
transmitting a random access request message on a random access channel to the network infrastructure equipment of the wireless telecommunications network, and
receiving a random access response message from the network infrastructure equipment, 
wherein the first message is transmitted in response to receiving the random access response message. 

12. (Previously Presented) A method according to Claim 1, further comprising the terminal device determining a size for the first indication of the first portion of the previously-allocated temporary identifier based on a size of the first message.  

13. (Previously Presented) A method according to Claim 1, wherein the previously-allocated temporary identifier is one of a system architecture evolution-temporary mobile subscriber identity, S-TMSI, and a 5G-S-TMSI.

14. (Currently Amended) A method of operating a network infrastructure equipment of a wireless telecommunications network to establish a radio connection with a terminal device, 
wherein the terminal device is associated with a previously-allocated temporary identifier that identifies the terminal device within the wireless telecommunications network, the method comprising:
receiving a first message from the terminal device comprising a first indication of a first portion of the previously-allocated temporary identifier, the first portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier; and
after said receiving the first message, receiving a second message, which is separate from the first message, from the terminal device comprising 
a second indication of a second portion of the previously-allocated temporary identifier, the second portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier, 
wherein the previously-allocated temporary identifier comprises at least 48 bits.  

15. (Original) A method according to Claim 14, wherein the first message is transmitted as part of a random access contention resolution procedure.

16. (Original) A method according to Claim 14, wherein the second message is transmitted after the completion of a contention resolution procedure.

17. (Original) A method according to Claim 14, wherein
the size of the first message is predetermined, and
the size of the second message is greater than the size of the first message and is not predetermined.  

18. (Original) A method according to Claim 14, wherein the second message is an RRC connection setup complete message.

19. (Currently Amended) A method according to Claim 14, wherein the second message comprises a request for a service from a core network of the wireless telecommunications network.


20. (Previously Presented) A method according to Claim 19, the method comprising:  
determining an identity of an access and mobility management function (AMF) in the core network based on the first indication of the first portion of the previously-allocated temporary identifier and the second indication of the second portion of the previously-allocated temporary identifier, and 
transmitting the request for the service to the identified access and mobility management function.  

21. (Previously Presented) A method according to Claim 14, wherein 
the second message comprises a list of one or more network slice identifiers, and
the second indication of the second portion of the previously-allocated temporary identifier comprises a network slice identifier at a predetermined position in the list.  

22. (Previously Presented) A method according to Claim 21, wherein the network slice identifier at the predetermined position in the list is associated with an access and mobility management function (AMF) in a core network of the wireless telecommunications network with which the terminal device has established a protocol data unit (PDU) session.  

23. (Previously Presented) A method according to Claim 14, wherein 
the second message comprises a third indication of a protocol data unit (PDU) session identity, and
the second indication of the second portion of the previously-allocated temporary identifier comprises the third indication of the PDU session identity.  

24. (Previously Presented) A method according to Claim 14, wherein the second indication of the second portion of the previously-allocated temporary identifier comprises one of a tracking area identifier, a first identifier of an access and mobility management function (AMF) in the core network with which the terminal device is registered, and a second identifier of a group of access and mobility management functions, the group including the access and mobility management function with which the terminal device is registered.

25. (Original) A method according to Claim 14, the method comprising:
receiving a random access request message transmitted by the terminal device on a random access channel, and
transmitting a random access response message in response to the random access request message, wherein
the first message is transmitted by the terminal device in response to receiving the random access response message.

26. (Currently Amended) A method according to Claim 14, wherein the previously-allocated temporary identifier is one of a system architecture evolution-temporary mobile subscriber identity, S-TMSI, and a 5G-S-TMSI.

27. (Currently Amended) A terminal device for establishing a radio connection with network infrastructure equipment in a wireless telecommunications network, 
wherein the terminal device is associated with a previously-allocated temporary identifier that identifies the terminal device within the wireless telecommunications network; wherein the terminal device comprises 
controller circuitry and transceiver circuitry configured such that the terminal device is operable to:
transmit a first message to the network infrastructure equipment comprising 
a first indication of a first portion of the previously-allocated temporary identifier, the first portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier; and
after transmitting the first message, transmit a second message, which is separate from the first message, to the network infrastructure equipment comprising 
a second indication of a second portion of the previously-allocated temporary identifier, the second portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier, 
wherein the previously-allocated temporary identifier comprises at least 48 bits.  

28. (Currently Amended) Circuitry for a terminal device for establishing a radio connection with network infrastructure equipment in a wireless telecommunications network, 
wherein the terminal device is associated with a previously-allocated temporary identifier that identifies the terminal device within the wireless telecommunications network; 
wherein the circuitry comprises controller circuitry and transceiver circuitry configured such that the terminal device is operable to:  
transmit a first message to the network infrastructure equipment comprising 
a first indication of a first portion of the previously-allocated temporary identifier, the first portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier; and
after transmitting the first message, transmit a second message, which is separate from the first message, to the network infrastructure equipment comprising 
a second indication of a second portion of the previously-allocated temporary identifier, the second portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier, 
wherein the previously-allocated temporary identifier comprises 48 bits or more.  

29. (Currently Amended) A network infrastructure equipment for establishing a radio connection with a terminal device in a wireless telecommunications network, 
wherein the terminal device is associated with a previously- allocated temporary identifier that identifies the terminal device within the wireless telecommunications network, 
wherein the infrastructure equipment comprises controller circuitry and transceiver circuitry configured such that the infrastructure equipment is operable to: 
receive a first message from the terminal device comprising 
a first indication of a first portion of the previously-allocated temporary identifier, the first portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier; and
after receiving the first message, receive a second message, which is separate from the first message, from the terminal device comprising 
a second indication of a second portion of the previously-allocated temporary identifier, the second portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier,
wherein the previously-allocated temporary identifier comprises at least 48 bits.  

30. (Currently Amended) Circuitry for a network infrastructure equipment for establishing a radio connection with a terminal device in a wireless telecommunications network, 
wherein the terminal device is associated with a previously-allocated temporary identifier that identifies the terminal device within the wireless telecommunications network, 
wherein the circuitry comprises controller circuitry and transceiver circuitry configured such that the infrastructure equipment is operable to:
receive a first message from the terminal device comprising 
a first indication of a first portion of the previously-allocated temporary identifier, the first portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier; and 
after receiving the first message, receive a second message, which is separate from the first message, from the terminal device comprising 
a second indication of a second portion of the previously-allocated temporary identifier, the second portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier, 
wherein the previously-allocated temporary identifier comprises 48 bits or more.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 14, 27-30 the prior art of record, specifically (US-20180376384) teaches:

A method of operating a terminal device to establish a radio connection with network infrastructure equipment in a wireless telecommunications network, wherein the terminal device is associated with a previously-allocated temporary identifier that identifies the terminal device within the wireless telecommunications network; the method comprising; (paragraphs 123-124).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
transmitting a first message to the network infrastructure equipment comprising  a first indication of a first portion of the previously-allocated temporary identifier, the first portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier; and after said transmitting the first message, transmitting a second message, which is separate from the first message, to the network infrastructure equipment comprising a second indication of a second portion of the previously- allocated temporary identifier, the second portion of the previously-allocated temporary identifier being less than all of the previously-allocated temporary identifier, wherein the previously-allocated temporary identifier comprises at least 48 bits. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-30 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Hammad, Abdulla A., Terence D. Todd, and George Karakostas. "Variable-bit-rate transmission schedule generation in green vehicular roadside units." IEEE Transactions on Vehicular Technology 65.3 (2015): 1590-1604.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641